Citation Nr: 1534124	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2010 and February 2012, the Board remanded this case for additional development.  At that time, the issue of entitlement to special monthly pension on account of being in need of the regular aid and attendance of another person was also before the Board.  During the pendency of the appeal, an August 2013 rating decision awarded entitlement to special monthly pension based on the need for aid and attendance.  As such, only the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, and service connection for bilateral hearing loss is before the Board.  

In See Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Here, the February 2012 remand instructed the AOJ to schedule the Veteran for another VA audiological examination to determine whether or not the Veteran's current hearing loss developed in service or is otherwise causally related to service, or contrarily, whether such a link is unlikely.  The VA examiner did not provide a sufficient rationale in concluding that, "there is not evidence to support an opinion of etiology of hearing loss in this case," which precluded the VA examiner from providing the requested etiology opinion as to the Veteran's hearing loss.  Accordingly, to the extent that there has not been substantial compliance with the February 2012 remand directives, a remand is once again necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder and bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims. 

As discussed in the February 2012 remand, the Veteran was afforded a VA mental health screening in October 2008 to address the question of the presence of PTSD.  PTSD was assessed, but the Veteran declined the offer of treatment, and instead requested a copy of the screening evaluation to submit in furtherance of his pending claim for VA benefits.  That screening assessment was based on the examiners accepting the validity of multiple uncorroborated assertions.  These included the Veteran's assertion that he encountered incoming shelling or bombing while stationed in Okinawa during the Korean Conflict, despite the absence of any historical record of bombing of Okinawa during the Korean Conflict.  The Veteran also then asserted as a stressor witnessing deaths and injuries during Operation Sage Brush in Louisiana in 1955/1956.  The AMC sought confirmation of the Veteran's assertions concerning Operation Sagebrush with the Defense Personnel Records Information Retrieval System (DPRS). 

The RO's October 2010 request for stressor confirmation provided the following Veteran-reported narrative of the asserted "Operation Sagebrush," training to be confirmed or denied by DPRS:

The Veteran contends that his unit was required to go to England Air Force Base in Alexandria, Louisiana to furnish transportation on the designated drop zone where they had to pick up paratroopers.  The Veteran states that the paratroopers were dropped down and the hit into the props of the airplane, which cause[d] some of the paratrooper[s'] legs and arms to be cut off.  The Veteran states that 60 people were killed and the paratroopers belong[ed] to the 82nd Airborne Division.  The Veteran also contends that the operation was called Operation Sagebrush.  Please conduct a search to determine whether or not the 314th Transportation Sq[.] was required to go to England AFB to provide transportation and whether or not the paratroopers who belong[ed] to the 82nd Airborne Division [were] injured at England AFB after parachuting from an airplane.

The DPRS provided a detailed reply concerning actual documented locations and activities of the 82nd Airborne Division and the 314th Transportation Squadron over the time periods in question, including details of Operation Sagebrush.  However, the DPRS reply informed while Operation Sagebrush was conducted in the June to December of 1955 timeframe, "the history did not reveal the incidents as described by the Veteran during the June to December 1955 time frame."  The DPRS reply further noted that operations were carried out by the 214th Troop Carrier Group and the 82nd Airborne Division during the July to December 1956 time frame, but "the history did not reveal the incidents as described by the Veteran during the July to December 1956 period." 

In short, the occurrence of the Operation Sagebrush stressor incident as described by the Veteran was contradicted by the DPRS by review of official records of the military operations.  Because the Board deems these records to be reliable, the Board cannot at this juncture find that the Veteran has provided a credible narrative of stressors to support his PTSD claim.  

The Board in its April 2010 remand required a VA audiology examination to address the likelihood that any current hearing loss was causally related to service. Unfortunately, for the obtained VA audiology examination in May 2010, the VA examiner relied upon a narrative which the Veteran provided which the Board does not find credible. Namely, the Veteran asserted that he had been struck in the head by a crane in 1953, and that he had experienced bleeding in the right ear at that time and decreased hearing since that time. The Board's finding of non-credibility of this narrative is based in part on a version of the narrative the Veteran told previously in a submitted written statement in September 2006. The Veteran then asserted, "I was hit on the head while I was hooking crane to load some boxes in wore (sic) zone Korea while on detail, the time was around the middle of 1953." 

The Board, in its prior decision in April 2010 denying the Veteran's claim for service connection for cold injury to the feet, determined pertinently as follows: 

The records establish, by a preponderance of the evidence, that the Veteran was never in Korea and that he was never in combat.  He was sent to Okinawa after hostilities ended and served as a vehicle driver there until his return to the United States in May 1955.  The Board finds that the Veteran's service personnel records provide the most reliable description of his service.  They contain a convincing amount of detail and fully account for his whereabouts at all times during service.  The records therefore outweigh the Veteran's reports of service in combat in Korea.  For these reasons, the Board finds that the Veteran's statement of Korean service, combat, and exposure to cold are not credible.

The Veteran's service records accounting for his time serving overseas have not changed, and continue to outweigh and render non-credible the Veteran's accounts of service in Korea during the Korean Conflict, including his accounts of combat. Because the Veteran's initial narrative of having been hit in the head by a crane in service placed that occurrence in a combat zone in Korea, the Board finds the narrative non-credible as contradicted by the service personnel records evidence that the Veteran did not serve in Korea and did not serve in a combat zone. To whatever extent the Veteran has subsequently modified that narrative to omit the assertion that the crane injury occurred in a combat zone in Korea does not render the narrative any more credible.

The May 2010 VA audiology examiner concluded as follows:

Since the Veteran does report hearing loss and tinnitus since the blow to his head in service and reports no civilian noise exposure, it is believed that this Veteran's military noise exposure and the blow to the head are at least as likely as not the cause of his present hearing loss and tinnitus.

Based on the examiner's reliance on the Veteran's narrative of head injury in service, the Board must reject examiner's opinion as non-probative due to its reliance on this narrative factual premise which the Board concludes is most likely false. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additionally, the Board finds the April 2012 opinion inadequate.  The examiner did not provide a sufficient rationale in concluding that there was not evidence to support an opinion of etiology of hearing loss in this case, which precluded the VA examiner from providing the requested etiology opinion as to the Veteran's hearing loss.  Accordingly, on remand, the Veteran must be scheduled for another VA examination to determine the nature and etiology of the claimed hearing disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Because the Board finds the VA audiology examination and its analysis and conclusion to be inadequate, a new VA audiology examination must be afforded the Veteran.  Based on the Veteran's false narratives concerning combat in service and assertions regarding stressor events, the Board will instruct the examiner not to rely on the Veteran's assertions of past history of hearing loss or its symptoms to support the examiner's conclusions, so that the examiner's analysis may be found reliable.  Reonal; Stefl. 

A review of the record indicates that a new VA examination is necessary before the adjudication of the Veteran's service connection claim for PTSD.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The February 2012 Board remand directives indicated that after following any necessary development "potentially to include a VA examination addressing psychiatric disabilities for compensation purposes, readjudicate the now-expanded claim for service connection for a psychiatric disorder, to include PTSD and depression and anxiety disorder."  According to the August 2013 Supplemental Statement of the Case, the RO continued the denial for service connection for PTSD because the Veteran did not respond to its letter requesting evidence of a disease or injury that began in service, a current physical disability, and a relationship between the claimed disability and an injury, disease, or event in service.  The RO did not schedule the Veteran for a VA examination to determine the etiology of any psychiatric disabilities.  The Board finds that at this point the record is insufficient to adjudicate his claim, and that a VA examination is needed. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Private medical records were obtained in October 2010 from a doctor providing diagnoses of "significant psychiatric issues (anxiety/depression [with] PTSD)."  The Board finds that a VA examination to address questions of etiology of other psychiatric disability as related to service is warranted at this juncture.
Accordingly, an examination is also necessary to address the question of service connection for the Veteran's psychiatric disorders other than PTSD.  See McLendon, 20 Vet. App. 79.  

Finally, on remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested above, schedule the Veteran for VA audiological examination to determine the nature and etiology of any bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should address the following:

(a)  The examiner is advised that the current examination to address bilateral hearing loss and its etiology as potentially related to service is required based on the prior, April 2012 VA examiner's failure to provide an opinion regarding the etiology of the Veteran's hearing loss finding the inability to do so without resorting to speculation and the May 2010 VA audiology examiner drawing conclusions based on inaccurate factual premises relying on non-credible statements of history as reported by the Veteran.  Specifically, the examiner relied upon the Veteran's assertion that he had hearing loss ever since being struck on the head by a crane in service.  That narrative history is not credible because the Veteran initially reported that the incident occurred in a combat zone in Korea during the Korean Conflict, whereas service personnel records establish that the Veteran never served in Korea and was never in a combat zone.  The current audiology examiner is accordingly hereby advised that any narratives or other assertions by the Veteran should be deemed not credible and should not be used to support any medical opinion.  Even if clear, corroborating, independent evidence is present within the claims file or based on clinical or examination findings, this corroborating evidence and not the Veteran's statements should be used to support any medical opinion provided. 

(b)  The examiner should thus address clinical evidence and other credible evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

(c)  Whether it is at least as likely as not (e.g., 50 percent or greater probability) that the Veteran's current bilateral hearing loss first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  The examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology during or after discharge from service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Thereafter, schedule the Veteran for an examination with an appropriate clinician for his psychiatric disabilities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should specifically provide an opinion to the following:

     (a)  The existence of any current acquired psychiatric 
     disorders.
     
(b)  For each diagnosed acquired psychiatric disorder, such 
as PTSD, or any other psychiatric disability, state whether 
it is at least as likely as not (e.g. 50 percent probability or greater)
that such disorder had its onset during service, or is otherwise attributable to military service.  If PTSD is diagnosed, 
identify with specificity the stressor(s) that led to the 
development of the disability.  An explanation for each 
opinion should be provided.

(c)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

(d)  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i.  The Board will instruct the examiner not to rely on the Veteran's assertions of past history of PTSD symptoms to support the examiner's conclusions, so that the examiner's analysis may be found reliable. Reonal; Stefl.  Specifically, the records establish, by a preponderance of the evidence, that the Veteran was never in Korea and that he was never in combat.  He was sent to Okinawa after hostilities ended and served as a vehicle driver there until his return to the United States in May 1955.  The Board finds that the Veteran's service personnel records provide the most reliable description of his service.  They contain a convincing amount of detail and fully account for his whereabouts at all times during service.  The records therefore outweigh the Veteran's reports of service in combat in Korea.  For these reasons, the Board finds that the Veteran's statement of Korean service, combat, and exposure to cold are not credible.

The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, and especially any 
continuity of symptoms since military service, should
be set forth in detail. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issues on appeal.  If the benefits sought are not granted, a supplemental statement of the case should be issued.  The Veteran and his attorney should be given opportunity to respond.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


